MANAGEMENT ENERGY, INC.
 
____________________________
 
STOCK PURCHASE AGREEMENT
 
____________________________
 


 
JULY 23, 2009
 


 
 
 

--------------------------------------------------------------------------------

 
MANAGEMENT ENERGY, INC.
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (the “Agreement”) is made as of July 23, 2009 (the
“Effective Date”) by and between Management Energy, Inc., a Nevada corporation
(the “Company”), and Lotus Asset Management, LLC, a California limited liability
company (the “Purchaser”).
 
The parties hereby agree as follows:
 
1.           Purchase and Sale of the Shares.  Upon the terms and subject to the
conditions herein contained, the Company will issue and sell to the Purchaser,
and the Purchaser will purchase from the Company, at the Closing (as defined in
Section 2.1) on the Closing Date (as defined in Section 2.1), 400,000 shares of
the Company’s Common Stock, par value $.001 per share (the “Shares”), at a price
per Share equal to the $1.00.   
 
2.           The Closing
 
2.1           Closing Date.  The closing of the purchase and sale of the Shares
(the “Closing”) shall be held on the Effective Date or at such other time as the
Company and the Purchaser shall agree (the “Closing Date”).
 
2.2           Delivery.  At the Closing: (a) the Purchaser will deliver to the
Company by wire transfer funds in the amount of $400,000 and (b) the Company
shall issue and deliver to the Purchaser a stock certificate representing the
Shares.
 
2.3           The Purchaser agrees with the Company that:
 
(a)           Subject to Section 2.4, the stock certificates evidencing the
Shares, and each stock certificate issued in transfer thereof, will bear the
following legend:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR WITH ANY SECURITIES COMMISSION
UNDER APPLICABLE STATE SECURITIES OR BLUE SKY LAWS AND HAVE BEEN ACQUIRED FOR
INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF.  SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS
THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT COVERING SUCH
SECURITIES OR THE ISSUER RECEIVES AN OPINION OF COUNSEL STATING THAT SUCH SALE
OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
OF THE ACT.”
 
 
1.

--------------------------------------------------------------------------------

 
(b)           The stock certificates representing the Shares and each stock
certificate issued in transfer thereof, will also bear any legend required under
any applicable state securities law.
 
(c)           Absent an effective registration statement under the Securities
Act of 1933, as amended (the “Securities Act”) covering any proposed disposition
of the Shares or any part thereof, it will not offer for sale, sell, transfer,
assign, pledge, hypothecate or otherwise dispose of any or all of the Shares
without first providing the Company with an opinion of counsel to the effect
that such offer, sale, transfer, assignment, pledge, hypothecation or other
disposition will be exempt from the registration and the prospectus delivery
requirements of the Securities Act and the registration or qualification
requirements of any applicable state securities or blue sky laws, except that no
such registration or opinion will be required with respect to: (i) a transfer
not involving a change in beneficial ownership, or (ii) the distribution of any
of the Shares by the Purchaser to any of its partners or retired partners or to
the estate of any of its partners or retired partners, members, officers and
directors.
 
(d)           It consents to the Company’s making a notation on its records or
giving instructions to any transfer agent of the Shares in order to implement
the restrictions on transfer of the Shares contemplated by this Section 2.3.
 
(e)           Until such time as one or more of the requirements set forth in
Section 2.4 have been satisfied, the Shares shall be restricted securities under
the Securities Act and may be transferable only in accordance with this
Agreement or the requirements of the Securities Act or any other applicable
federal or state law, rule or regulation.
 
2.4           Removal of Transfer Restrictions The Company shall remove any
legend endorsed on a stock certificate evidencing Shares pursuant to Section
2.3, and any stop transfer instructions and record notations with respect to
such Shares and issue a certificate without such legend to the holder of such
Shares: (a) if such Shares are transferred in a transaction registered under the
Securities Act or (b) if such holder provides the Company with an opinion of
counsel to the effect that a sale or transfer of such Shares may be made under
Rule 144 under the Securities Act  or otherwise without registration under the
Securities Act and are not restricted following such sale or transfer.

 
3.
Representations and Warranties of the Company

 
The Company hereby represents and warrants to the Purchaser as follows:
 
3.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada.  The Company has all requisite corporate power and
authority to own and operate its properties and assets, to enter into this
Agreement, to carry out the provisions of this Agreement and to carry on its
business as presently conducted.
 
3.2           Authorization.  All corporate action on the part of the Company,
its directors and its stockholders necessary for the authorization, execution,
delivery and performance of this Agreement by the Company and the performance of
the Company’s obligations hereunder, including the issuance and delivery of the
Shares, has been taken.  This Agreement, when executed and delivered by the
Company, constitutes a valid and binding obligation of the Company enforceable
in accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors and, with respect to rights to
indemnity, subject to federal and state securities laws.  
 
 
2.

--------------------------------------------------------------------------------

 
3.3           Valid Issuance.  The Shares, when issued in compliance with the
provisions of this Agreement, will be validly issued, fully paid and
nonassessable and free of any liens, preemptive rights, rights of first refusal,
restrictions or encumbrances, other than those created by the Purchaser.
 
3.4           Governmental Consents.  All consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with, any governmental authority, required on the part of the Company
in connection with the valid execution and delivery of this Agreement and the
offer, sale or issuance of the Shares shall have been obtained and will be
effective at the Closing, except for notices required or permitted to be filed
with certain state and federal securities commissions, which notices will be
filed on a timely basis.
 


4.
Representations and Warranties of the Purchaser

 
The Purchaser represents and warrants to the Company as follows:
 
4.1           Purchase for Own Account.  The Purchaser represents that it is
acquiring the Shares, solely for its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Shares or any
part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.
 
4.2           Information and Sophistication.  Without lessening or obviating
the representations and warranties of the Company set forth in Section 3, the
Purchaser hereby: (i) acknowledges that it has had access to and reviewed the
periodic and other reports filed by the Company pursuant to the Securities
Exchange Act of 1934, as amended, (ii) acknowledges that it has received all the
information it has requested from the Company and it considers necessary or
appropriate for deciding whether to acquire the Shares, (iii) represents that it
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Shares and to obtain
any additional information necessary to verify the accuracy of the information
given the Purchaser and (iv) further represents that it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risk of this investment.
 
4.3           Ability to Bear Economic Risk.  The Purchaser acknowledges that
investment in the Shares involves a high degree of risk, and represents that it
is able, without materially impairing its financial condition, to hold the
Shares for an indefinite period of time and to suffer a complete loss of its
investment.  In addition, the Purchaser (i) has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the Purchaser’s investment in the Shares and (ii) understands and has
fully considered for purposes of this investment the risks of this investment
and understands that (a) this investment is suitable only for an investor who is
able to bear the economic consequences of losing its entire investment, (b) the
Company has a limited financial and operating history, (c) the Shares represent
an extremely speculative investment which involves a high degree of risk of
loss, and (d) there are substantial restrictions on the transferability of the
Shares; accordingly, it may not be possible for the Purchaser to liquidate its
investment in the Shares in case of emergency.  The Purchaser understands that
there have been no representations as to the possible future value, if any, of
the Shares.
 
 
3.

--------------------------------------------------------------------------------

 
4.4           Further Limitations on Disposition.  The Purchaser understands and
acknowledges that the offering and issuance of the Shares will not be registered
under the Securities Act on the grounds that the offering and issuance of the
Shares are exempt from registration under the Securities Act, and that the
Company’s reliance upon such exemption is predicated upon the Purchaser’s
representations set forth in this Agreement.  The Purchaser understands and
acknowledges that the Shares must be held indefinitely and it cannot dispose of
the Shares unless the offer and sale of the Shares is registered under the
Securities Act or unless an exemption from registration is available.
 
4.5           Advisors
 
4.6           .  The Purchaser is not relying on any statements or
representations of the Company or any of its agents with respect to the tax
consequences of this investment and the transactions contemplated by this
Agreement and understands that the Purchaser (and not the Company) shall be
responsible for the Purchaser’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement.  The
Purchaser
 
is not relying on any statements or representations of the Company or any of its
agents for legal advice with respect to this investment or the transactions
contemplated by this Agreement.
 
4.6           Accredited Investor Status.  The Purchaser is an “accredited
investor” as such term is defined in Rule 501 under the Securities Act.
 
4.7           Further Assurances.  The Purchaser agrees and covenants that at
any time and from time to time it will promptly execute and deliver to the
Company such further instruments and documents and take such further action as
the Company may reasonably require in order to comply with state or federal
securities laws or other regulatory approvals.
 
5.
Conditions To Closing

 
5.1           Conditions to the Purchaser’s Obligations at the Closing.  The
Purchaser’s obligation to purchase the Shares at the Closing is subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:
 
(a)           Representations and Warranties True; Performance of
Obligations.  The representations and warranties made by the Company in
Section 3 hereof shall be true and correct in all material respects as of the
Closing Date with the same force and effect as if they had been made as of the
Closing Date, and the Company shall have performed all obligations and
conditions herein required to be performed or observed by it on or prior to the
Closing.
 
(b)           Corporate Documents.  The Company shall have delivered to the
Purchaser or its counsel, copies of all corporate documents of the Company as
the Purchaser shall reasonably request.
 
5.2           Conditions to Obligations of the Company.  The Company’s
obligation to issue and sell the Shares at the Closing is subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:
 
(a)           Representations and Warranties True.  The representations and
warranties in Section 4 made by the Purchaser shall be true and correct in all
material respects as of the Closing Date, with the same force and effect as if
they had been made as of the Closing Date.
 
 
4.

--------------------------------------------------------------------------------

 
(b)           Performance of Obligations.  The Purchaser shall have performed
and complied with all agreements and conditions herein required to be performed
or complied with by the Purchaser on or prior to the Closing.
 
6.
Miscellaneous

 
6.1           Binding Agreement.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, expressed or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
6.2           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California excluding its conflict of laws
principles.
 
6.3           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
6.4           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
6.5           Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
Company at 30900 Rancho Viejo Road, San Juan Capistrano, CA 92675 and to
Purchaser at 12307 7th Helena, Los Angeles, CA 90049 or at such other address as
the Company or Purchaser may designate by ten (10) days advance written notice
to the other parties hereto.
 


6.6           Modification; Waiver.  No modification or waiver of any provision
of this Agreement or consent to departure therefrom shall be effective unless in
writing and approved by the Company and the Purchaser.
 
6.7           Entire Agreement; Invalid or Void Provisions.  This Agreement
constitutes the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other party in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein.  If any provision of this
Agreement is deemed invalid, illegal, or unenforceable, such provision will be
deemed amended to conform to applicable law so as to be valid, legal and
enforceable; if such provision cannot be amended without altering materially the
intention of the parties, it will be stricken and the remainder of this
Agreement will remain in full force and effect.
 
 
5.

--------------------------------------------------------------------------------

 
6.8           Expenses.  The Company and the Purchaser shall each bear their own
expenses in connection with the transactions contemplated by this Agreement.
 
6.9           Finders Fees.  Each of the Company and the Purchaser will
indemnify the other against all liabilities incurred by such party with respect
to claims related to investment banking or finders fees in connection with the
transactions contemplated by this Agreement, arising out of arrangements entered
into by the indemnifying party, and all costs and expenses (including reasonable
fees of counsel) of investigating and defending such claims.
 
 [Signature Page Follows]


 
6.

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties have executed this Stock Purchase Agreement as
of the date first written above.
 
COMPANY:
 
 
Management Energy, Inc.
 
 
 
By:_______________________________
Name:
Title:
     
 
 
 
PURCHASER:
 
Lotus Asset Management, LLC
 
 
By:______________________________
 
 
 
 
 
 
 
 
 
 
 
 



 